Exhibit 23.1 Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Member of Parsippany, NJ 07054 Tel:(973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com Alliance of worldwide accounting firms CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in the Post-Effective Amendment No. 1 to a Registration Statement on Form S-1 pertaining to the registration of 680,000 shares of common stock of Xunna Information Technology, Inc., of our report dated September 24, 2012 with respect to the financial statements of Xunna Information Technology, Inc. for the years ended June 30, 2012 and 2011. We also consent to the reference to us under the heading “Experts” in the above referenced Registration Statement. Patrizio & Zhao, LLC Certified Public Accountants and Consultants Parsippany, New Jersey April 29, 2013
